DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alan (US PG. Pub. 2011/0182703).  Relative to claim 1, Alan discloses: 
a vehicle lift and storage system (10)(Fig. 1A), comprising: a plurality of platforms (62)(Fig. 1B, 1F) for supporting motor vehicles (Para. 0056; 0058, system may comprise multiple lifts), each of the platforms (62) being movable between a plurality of storage positions (66)(Fig. 1C) and one or more vehicular access positions (64)(Fig. 2A)(Para. 0056), the one or more vehicular access positions (64) allowing for vehicular access to the vehicle lift and storage system (Para. 0056);
one or more moving mechanisms (28)(Fig. 7) operatively connected to the plurality of platforms (62) to move the platforms (62) between the plurality of storage positions (66) and the one or more vehicular access positions (64)(Para. 0053; 0076; 0094);
a control system (see Ref. 18, 20, 24, 26, 38, 58)(Fig. 1C, 1D)  for controlling the vehicle lift and storage system (Para. 0051), the control system including a network interface (network interface is included but not expressly shown, see various networks, Para. 0052-0053) for communicating over one or more networks and being configured to (Para. 0051-0054):
receive user data associated with a user (see data exchanged from user interface) of the vehicle lift and storage system (10)(Para. 0066; 0092; 0100), the user data comprising identification information of the user (Para. 0112-0113, data includes information of user or customer);
based on the identification information of the user (customer), identify, among the plurality of platforms (66), a platform (66) on which a vehicle associated with the user (customer) is located (see target cell, Para. 0113-0114); and
based on a position of the identified platform (66), update a sequence for moving the plurality of platforms (66) to include steps for moving the identified platform (66) to one of the one or more vehicular access positions (64)(Para. 0093-0095; 0109; 0111-0119).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655